Citation Nr: 0619817	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-42 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The service person served in the Philippine Commonwealth Army 
from November 1941 to April 1942.  He had additional service 
with the recognized guerillas and the Regular Philippine Army 
from January 1945 to January 1946.  His death occurred on 
December [redacted], 1974.  The appellant in this matter is the 
service person's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, denying the 
appellant's claim of entitlement to service connection for 
the cause of death.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On file is the envelope in which service medical records are 
to be included, which in this case contains only an Affidavit 
for Philippine Army Personnel executed by the veteran and a 
Record of National Serviceman's Life Insurance.  No records 
of inservice medical evaluation or treatment are on file, and 
despite their absence, the RO has not entered a formal 
determination as to their unavailability, with notice to the 
appellant.  Remand is thus required for corrective action.  

Questions are also presented by this appeal as to the 
appellant's desire for a Board hearing and her choice of a 
representative.  The appellant in August 2004 correspondence 
requested that she be represented by The American Legion, and 
the RO is shown to have mailed to her in November 2004 a 
power-of-attorney for her signature, but an executed power-
of-attorney is not shown to have been thereafter received by 
the RO.  Also, the appellant's desire for a Board hearing 
remains uncertain to this time, as she did not execute that 
portion of her December 2004 substantive appeal indicating 
her desire to appear or not appear before the Board.  Such 
matters necessitate further clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the appellant must 
be notified of what information and 
evidence are still needed to substantiate 
her claim of entitlement to service 
connection for the cause of death, as 
well as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to this matter.  The 
appellant must also be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit.  
She must also be advised to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
supplies sufficient, identifying 
information and written authorization.

2.  The appellant must be contacted in 
writing for the purpose of determining 
her desire for a hearing before the Board 
as to the matter on appeal.  If a hearing 
before the Board, sitting at the RO, is 
requested, arrangements must then be made 
to schedule such proceeding, with notice 
in advance to the appellant of its date, 
time, and location.

3.  The appellant must be contacted in 
writing for the purpose of clarifying her 
desire for representation of her 
interests in this matter by the veterans' 
service organization, attorney, or agent 
of her choice.  If representation is 
desired, all appropriate action must then 
be undertaken to ensure the 
representative's input.  

5.  Lastly, the appellant's claim of 
entitlement to service connection for the 
cause of death must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the appellant and any designated 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  



The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



